

	

		II

		109th CONGRESS

		2d Session

		S. 2222

		IN THE SENATE OF THE UNITED

		  STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the liquidation or

		  reliquidation of entries of certain manufacturing equipment.

	

	

		1.Certain manufacturing

			 equipment entered on or after May 11, 1997, and before October 21,

			 1998

			(a)In

			 generalNotwithstanding

			 sections 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any

			 other provision of law, not later than 90 days after the receipt of the request

			 described in subsection (b), any article—

				(1)that was entered, or withdrawn from

			 warehouse for consumption—

					(A)on or after May 11, 1997; and

					(B)before October 21, 1998; and

					(2)with respect to which heading 9902.84.79

			 (as in effect on December 31, 2001), 9902.84.85, or 9902.84.91 of the

			 Harmonized Tariff Schedule of the United States would have applied if such

			 article had been entered, or withdrawn from warehouse for consumption, on

			 December 31, 2001,

				shall be liquidated or reliquidated

			 as if heading 9902.84.79 (as in effect on December 31, 2001), 9902.84.85, or

			 9902.84.91, whichever is applicable, applied to such entry or withdrawal, and

			 the Secretary of the Treasury shall refund any excess duty paid with respect to

			 such entry.(b)RequestsLiquidation or reliquidation may be made

			 under subsection (a) with respect to any entry only if a request therefor is

			 filed with the Bureau of Customs and Border Protection of the Department of

			 Homeland Security, not later than 180 days after the date of enactment of this

			 Act, that contains sufficient information to enable the Bureau of Customs and

			 Border Protection—

				(1)to locate the entry; or

				(2)to reconstruct the entry if it cannot be

			 located.

				

